DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higano et al. (US 2016/0225331), hereinafter “Higano”.

Regarding claim 1, Higano discloses a display device (see Figs. 7-9) comprising:
a first pixel (PX1) including a sub-pixel of a first color (R), a sub-pixel of a second color (G), and a sub-pixel of a third color (W); and
a second pixel (PX4) including a sub-pixel of the first color (R), a sub-pixel of the second color (G), and a sub-pixel of a fourth color (B),
wherein
the first pixel and the second pixel are arranged side-by-side in either a row direction (X) or a column direction (Y) (see Figs. 7, 9),
the sub-pixel of the third color (W) and the sub-pixel of the fourth color (B) are arranged side-by-side in the column direction (see Figs. 7, 9),
each of the sub-pixels includes a pixel electrode (PER, PEG, PEB, PEW, Fig. 8) including a branch electrode extending in a predetermined direction (C, D),
the branch electrode (PER) included in one of two sub-pixels of the first color (R) that are adjacent to each other in the column direction has a main portion extending in a first extension direction (C), and the branch electrode (PER) included in the other of the two sub-pixels of the first color (R) has a main portion extending in a second extension direction (D) different from the first extension direction (see Figs. 8-9),
the branch electrode (PEG) included in one of two sub-pixels of the second color (G) that are adjacent to each other in the column direction has a main portion extending in the first extension direction (C), and the branch electrode (PEG) included in the other of the two sub-pixels of the second color (G) has a main portion extending in the second extension direction (D) (see Figs. 8-9),
the first extension direction (C) and the second extension direction (D) are different from the row direction and the column direction (see Fig. 8),
each of the branch electrode (PEW) included in the sub-pixel of the third color (W) and the branch electrode (PEB) included in the sub-pixel of the fourth color (B) includes a bending portion (see Fig. 8), and
each of the branch electrode (PER) included in the sub-pixel of the first color (R) and the branch electrode (PEG) included in the sub-pixel of the second color (G) is straight without a bending portion (see Fig. 8).

Regarding claim 2, Higano discloses wherein
each of the sub-pixels includes a plurality of the branch electrodes (see Fig. 8), end portions of which are coupled by coupling portions (e.g., portions connected to transistor TR, Figs. 5, 8), and
an opening is provided between the branch electrodes (see Fig. 8).

Regarding claim 5, Higano discloses wherein the sub-pixel of the first color (R) and the sub-pixel of the second color (G) are not located in the row direction of the bending portion (see Figs. 7-9).

Regarding claim 7, Higano discloses a plurality of signal lines (SL1-SL6) arranged between the sub-pixels arrayed in the row direction (see Figs. 7-9), wherein
the signal lines (SL1-SL6) are provided along the main portions of the branch electrodes (see Fig. 8).

Regarding claim 8, Higano discloses wherein each of the branch electrode (PEW) of the sub-pixel of the third color (W) and the branch electrode (PEB) of the sub-pixel of the fourth color (B), which are adjacent to each other in the column direction, includes two portions with the bending portion interposed therebetween (see Fig. 8),
the two portions of each branch electrode are along different directions (C, D), one portion of the two portions is along one of the first extension direction (C) and the second extension direction (D), and the other portion thereof is along the other of the first extension direction and the second extension direction (see Fig. 8).

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Higano et al. (US 2016/0225331), as applied to claim 1 above, and further in view of Chang et al. (US 10,347,695), hereinafter “Chang”, of record.

Regarding claim 3, Higano discloses a plurality of scan lines (GL1-GL5) extending along the row direction (X) and arrayed in the column direction (Y) (see Figs. 7-9).
Higano fails to explicitly disclose wherein a boundary line between the sub-pixel of the third color and the sub-pixel of the fourth color, which are arranged side-by-side in the column direction, is located between the scan lines adjacent in the column direction.
However, Chang discloses a display device (see Figs. 1-5), wherein a boundary line between the sub-pixel (13) of the third color (B) and the sub-pixel (14) of the fourth color (W), which are arranged side-by-side in the column direction (D1), is located between the scan lines (113) adjacent in the column direction (see Figs. 1-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a boundary line between the sub-pixel of the third color and the sub-pixel of the fourth color, which are arranged side-by-side in the column direction, is located between the scan lines adjacent in the column direction, as in Chang, into the display device of Higano to avoid the problem of image artifacts.

Regarding claim 6, Higano discloses a plurality of scan lines (GL1-GL5) extending along the row direction (X) and arrayed in the column direction (Y) (see Figs. 7-9).
Higano fails to explicitly disclose wherein the bending portion overlaps with one of the scan lines in plane view.
However, Chang discloses wherein the middle portion overlaps with one of the scan lines (113) in plane view (see Figs. 1-4).  And Higano further discloses the bending portion is in the middle portion of the sub-pixels of the third and fourth colors (W and B) (see Figs. 7-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the bending portion overlaps with one of the scan lines in plane view, as in Chang, into the display device of Higano to avoid the problem of image artifacts.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Higano et al. (US 2016/0225331), as applied to claim 1 above, and further in view of Takahashi et al. (US 2016/0062196), hereinafter “Takahashi”, of record.

Regarding claim 4, Higano fails to explicitly disclose wherein the display device is driven by a column inversion driving method in which polarities of voltages that are applied to the sub-pixels adjacent in the row direction are different from each other and the polarities of the applied voltages are inverted at a predetermined cycle.
However, Takahashi discloses a display device (see Figs. 1-8), wherein the display device is driven by a column inversion driving method in which polarities of voltages that are applied to the sub-pixels adjacent in the row direction are different from each other and the polarities of the applied voltages are inverted at a predetermined cycle (paras. [0016-0017]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the display device is driven by a column inversion driving method in which polarities of voltages that are applied to the sub-pixels adjacent in the row direction are different from each other and the polarities of the applied voltages are inverted at a predetermined cycle, as in Takahashi, into the display device of Higano to improve drive efficiency and color reproduction performance power.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Higano et al. (US 2016/0225331), as applied to claim 1 above, and further in view of Kobayashi et al. (US 9,653,033), hereinafter “Kobayashi”, of record.

Regarding claim 9, Higano fails to explicitly disclose wherein an angle of the bending portion of the branch electrode in the sub-pixel of the third color is opposite in direction to an angle of the bending portion of the branch electrode in the sub-pixel of the fourth color adjacent to the sub-pixel of the third color in the column direction.
However, Kobayashi discloses a display device (see Figs. 1-7), wherein an angle of the bending portion of the branch electrode (103) in the sub-pixel of the third color (e.g., top left sub-pixel, Fig. 4) is opposite in direction to an angle of the bending portion of the branch electrode (103) in the sub-pixel of the fourth color (e.g., middle left sub-pixel, Fig. 4) adjacent to the sub-pixel of the third color in the column direction (see Fig. 4).  Higano further discloses the sub-pixel of the third color (W) and the sub-pixel of the fourth color (B) are arranged side-by-side in the column direction (see Figs. 7-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an angle of the bending portion of the branch electrode in the sub-pixel of the third color is opposite in direction to an angle of the bending portion of the branch electrode in the sub-pixel of the fourth color adjacent to the sub-pixel of the third color in the column direction, as in Kobayashi, into the display device of Higano to direct a flow of ions to prevent accumulation which causes unevenness.

Regarding claims 10 and 11, Higano fails to explicitly disclose wherein two sub-pixels of the third color arranged in the column direction with the sub-pixel of the fourth color interposed therebetween respectively have the bending portions angles of which are opposite in direction to each other, and wherein two sub-pixels of the fourth color arrayed in the column direction with the sub-pixel of the third color interposed therebetween respectively have the bending portions angles of which are opposite in direction to each other.
However, Kobayashi discloses wherein two sub-pixels of the third color (e.g., top and bottom left sub-pixels, Fig. 4) arranged in the column direction with the sub-pixel of the fourth color (e.g., middle left sub-pixel, Fig. 4) interposed therebetween respectively have the bending portions angles of which are opposite in direction to each other (see Fig. 4), and
wherein two sub-pixels of the fourth color (e.g., top and bottom left sub-pixels, Fig. 4) arrayed in the column direction with the sub-pixel of the third color (e.g., middle left sub-pixel, Fig. 4) interposed therebetween respectively have the bending portions angles of which are opposite in direction to each other (see Fig. 4).  Higano further discloses the sub-pixel of the third color (W) and the sub-pixel of the fourth color (B) are arranged side-by-side in the column direction (see Figs. 7-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein two sub-pixels of the third color arranged in the column direction with the sub-pixel of the fourth color interposed therebetween respectively have the bending portions angles of which are opposite in direction to each other, and wherein two sub-pixels of the fourth color arrayed in the column direction with the sub-pixel of the third color interposed therebetween respectively have the bending portions angles of which are opposite in direction to each other, as in Kobayashi, into the display device of Higano to direct a flow of ions to prevent accumulation which causes unevenness.

Response to Arguments
Applicant’s arguments (see Interview Summary, mailed June 10, 2022, and Remarks, filed June 14, 2022), with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) over Oono et al. (US 9,625,757), in accordance with the amendments, have been fully considered and are persuasive.  Therefore, the rejection has been overcome and is withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Higano, as discussed above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896